BLACK, Circuit Judge,
concurring,
in which ANDERSON, Circuit Judge, joins:
I concur in Judge Anderson’s separate opinion. I write to expand upon the deference this Court owes the decisions of the Federal Communications Commission under Chevron, U.S.A., Inc. v. Natural Res. Def. Counsel, 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).
As Judge Barkett states, agency interpretations of the statutes they are charged with administering are entitled to deference under a two-step analysis. First, if Congress has spoken to the precise question at issue, then the unambiguously expressed intent of Congress governs. Id. at 842-43, 104 S.Ct. at 2781. Second, if the statute is silent or ambiguous, then the agency’s interpretation must be given effect so long as it is based on a permissible reading of the statute. Id. at 843, 104 S.Ct. at 2782. FCC has interpreted the Telecommunications Act to authorize Public Service Commissions to adjudicate post-agreement disputes under 47 U.S.C. § 252. See In re Starpower, 15 F.C.C.R. 11277, ¶ 6, at 1129-80, 2000 WL 767701 (2000). Under Chevron, the FCC’s interpretation is entitled to deference.
At Chevron step one, the precise question at issue here has no clear answer in the statutory text. We granted rehearing en banc to answer the following question:
Does federal law, specifically 47 U.S.C. §§ 251 and 252, give state commissions, like the GPSC, the authority to resolve disputes between telecommunications carriers regarding the interpretation of the contractual terms of an interconnection agreement that has already been approved pursuant to 47 U.S.C. § 252(e)?
No statutory text clearly authorizes or forecloses PSC adjudications of post-agreement disputes. The statute authorizes PSCs to “approve or reject” interconnection agreements submitted to them. 47 U.S.C. § 252(e)(1). The statute goes on, however, to refer to “determination[s] under this section.” Id. § 252(e)(6). While it may be possible to cabin these “determinations” to PSC decisions approving or rejecting interconnection agreements, “determinations” can also be fairly construed to encompass determinations in post-agreement disputes. Congress could have easily avoided this interpretation by replacing the phrase “makes a determination under this section” in § 252(e)(6) with the words “approves or rejects.” In this statutory context, the narrower interpretation is hardly the “unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 843, 104 S.Ct. at 2781. Because Congress did not express its intent so clearly, we must conclude that this statute is ambiguous.1
*1284At Chevron step two, we must defer to the agency’s interpretation if it is based upon a permissible reading of the statute. Chevron, 467 U.S. at 843, 104 S.Ct. at 2782. There should be little doubt that FCC’s interpretation in Starpower is entitled to deference in this case. See S.E.C. v. Zandford, 535 U.S. 813, 122 S.Ct. 1899, 1903, 153 L.Ed.2d 1 (2002) (finding that an SEC interpretation in the context of a formal adjudication is entitled to deference). That conclusion is not disturbed by the recent Supreme Court cases articulating some limits on Chevron deference. See United States v. Mead Corp., 533 U.S. 218, 228, 121 S.Ct. 2164, 2171, 150 L.Ed.2d 292 (2001) (recognizing that “[t]he fair measure of deference to an agency administering its own statute has been understood to vary with circumstances, and courts have looked to the degree of the agency’s care, its consistency, formality, and relative expertness, and to the persuasiveness of the agency’s position”) (citations omitted); Christensen v. Harris County, 529 U.S. 576, 587, 120 S.Ct. 1655, 1662-63, 146 L.Ed.2d 621 (2000) (declining to defer to an agency interpretation reached without formal adjudication or notice-and-comment rulemaking); see also Edelman v. Lynchburg Coll., 535 U.S. 106, 122 S.Ct. 1145, 1150, 152 L.Ed.2d 188 (2002) (“[Djeference under Chevron does not necessarily require an agency’s exercise of its express notice-and-comment rulemaking power”) (citation omitted).
Nor is the deference owed to FCC altered by any dissatisfaction we may have with the quality of the agency’s legal reasoning in Starpower. Agencies derive their authority to interpret the statutes they administer — and thereby bind federal courts — from Congressional delegation. Chevron, 467 U.S. at 843-44, 104 S.Ct. at 2782.2 By virtue of that Congressional delegation, an administrative agency need not cite any cases in reaching its interpretation; its interpretation is authoritative because it has been posited by the agency. Of course, the agency’s interpretation cannot be “procedurally defective, arbitrary or capricious in substance, or manifestly contrary to the statute,” Mead Corp., 533 U.S. at 227, 121 S.Ct. at 2171, and legal errors in the agency’s decision might transgress these limits. Within these boundaries, however, an agency is entitled to deference simply because it has acted.3
It follows, therefore, that deference to an agency interpretation is not automati*1285cally defeated4 by any perceived weakness in judicial opinions on which the agency relies in formulating its interpretation. In this respect, an agency interpretation differs from a judicial precedent. The authoritativeness of an opinion might be diminished if its rationale is undermined;5 a valid agency interpretation, on the other hand, is like a statute, which continues to be authoritative even if the reasons for enacting the statute pass. Like a statute, an agency interpretation is entitled to deference because it has been posited by an institution with authority — in this case, the FCC, which derives its authority from a Congressional delegation. FCC need not have cited any legal precedent in its Star-power decision; its interpretation of § 252 would have been entitled to exactly the same deference from this Court.6
I do not think FCC’s Starpower decision is based on an impermissible construction of the Telecommunications Act, so we must defer to the agency’s interpretation. I concur with the conclusion that the Georgia Public Services Commission has the authority to interpret and enforce the interconnection agreements at issue here.

. Judge Tjoflat now claims the statute is unambiguous, indeed, that it is "clear as a bell.” Tjoflat opinion at 1304. I note, however, Judge Tjoflat’s earlier Chevron analysis concluded that the statute was silent on the precise question at issue. See BellSouth Telecomms., Inc. v. MCImetro Access Transmissions Servs., Inc., 278 F.3d 1223, 1235 (11th Cir.2002) ("In this case, the statute in question, the Federal Telecommunications Act of 1996, is silent as to whether state commissions have the authority to interpret previously approved interconnection agreements."), *1284vacated and reh’g en banc granted by 297 F.3d 1276 (11th Cir.2002).


. Judge Tjoflat asserts Chevron deference is grounded in the expertise of agency decision-makers, suggesting that where agencies fail to exercise their expertise, they are entitled to no deference. Tjoflat opinion at 1304-1305. The Supreme Court in Chevron, however, cited Congressional delegation — not inherent agency expertise — as the source of the authority afforded administrative agencies. See Chevron, 467 U.S. at 843-44, 104 S.Ct. at 2782 ("If Congress has explicitly left a gap for the agency to fill, there is an express delegation of authority to the agency to elucidate a specific provision of the statute by regulation.”). Congress may choose to delegate because of the agency’s perceived expertise, or, as the Supreme Court has recognized, it may delegate because of a failure to recognize the precise question at issue or because it failed to achieve a legislative compromise that could be codified in the statute. See id. at 865, 104 S.Ct. at 2793. According to the Supreme Court, “For judicial purposes, it matters not which of these things occurred.” Id. Agency expertise may give a reason for Congressional delegation, but it is the fact of delegation, not expertise, that provides the source for agency authority.


. Judge Tjoflat does not argue that FCC's Starpower decision was procedurally defective or arbitrary and capricious. As discussed above, the ambiguity that exists in the Telecommunications Act means that FCC's interpretation is not manifestly contrary to the statute.


. While Judge Tjoflat says initially that he only "hesitates” to defer to FCC’s interpretation because of its reliance on the precedents of our sister circuits, Tjoflat opinion at 1305, he later cites this as a sufficient reason not to defer. Tjoflat opinion at 1305 ("Any of these five reasons standing alone would eliminate the requirement of deference.”).


. There are certain well known exceptions to this common law understanding of the authority of judicial decisionmaking. See, e.g., Rodriguez de Quijos v. Shearson/American Express, 490 U.S. 477, 109 S.Ct. 1917, 104 L.Ed.2d 526 (1989).


. For this reason, I think it does not matter that FCC’s interpretation is ”[h]ardly a model of legal reasoning.” Tjoflat opinion at 1305, n. 37. Nor is there any problem posed by litigants’ allegedly "laundering” circuit court opinions through administrative agencies. Tjoflat opinion at 1305. If an administrative agency has been delegated authority by Congress to resolve statutory ambiguities, then we can expect the agency to exercise that delegated authority in good faith. If, in its considered judgment, the agency agrees with the result reached by circuit courts confronting the same issue, it can exercise its authority (consistent with any applicable limitations on that authority) to interpret the statute in accordance with those judicial opinions. The agency’s interpretation would then be entitled to deference, not because of the authority of the precedents it relied upon, but only because of the authority Congress delegated to the agency to make a decision. Within certain limits, see Mead Corp., 533 U.S. at 227, 121 S.Ct. at 2171, the agency need not exercise model legal reasoning because it simply posits its interpretations and thereby renders them binding on the courts.